DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/089,411, originally filed 04/01/2016, claims no foreign priority.

Response to Amendment
This office action is in response to Amendments submitted 08/02/2021 wherein claims 1-22 are pending and ready for examination.

EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was provided during an interview.
	The application has been amended as follows:

	Claim 1. (Previously Presented)  
	A primary communication device comprising: 
an antenna configured to receive one or more sensor data; 
non-volatile memory; 
a battery; and 
a processor with logic configured to: 
	receive first sensor data associated with a first sensor of a first smart device; 

	receive second sensor data associated with a second sensor of a second smart device; 	determine a second reliability factor associated with the second sensor data; and 	determine a sensor data reporting plan based upon the first reliability factor and the second reliability factor, the sensor data reporting plan indicating whether at least one of the first sensor and the second sensor are to subsequently send their respective sensor data to the processor of the primary communication device; 
	wherein, the first and second reliability factors are indicators of accuracy of the first and second sensor data, respectively.  

	Claim 2. (Previously Presented) The communication device of Claim 1, wherein the logic is further to: responsive to determining that the first sensor is not to subsequently send the first sensor data to the primary communication device, sending a first message to the first smart device indicating that reporting of the first sensor data associated with the first sensor of the first smart device is to be disabled.  

	Claim 3. (Previously Presented) The primary communication device of Claim 2, wherein the first smart device is configured to disable reporting of the first sensor data to the primary communication device responsive to receiving the first message.  

	Claim 4. (Previously Presented) The primary communication device of Claim 1, wherein the logic is further to: 
	receive accuracy information from the first smart device indicative of the accuracy of the first sensor.  

	Claim 5. (Previously Presented) The primary communication device of Claim 1, wherein the logic is further to: 
	designate one of the first smart device and the second smart device as a master reporting device, wherein the master reporting device is configured to aggregate the first sensor data and the second sensor data as aggregate sensor data.  

	Claim 6. (Previously Presented) The primary communication device of Claim 5, wherein the master reporting device is further configured to send the aggregate sensor data to the primary communication device.  

	Claim 7. (Previously Presented) The primary communication device of Claim 1, wherein the determining of the sensor data reporting plan is performed by the primary communication device.  

	Claim 8. (Previously Presented) The primary communication device of Claim 1, wherein the first reliability factor includes at least one of a context of a user associated with the primary communication device, an accuracy of the first sensor, a reporting periodicity of the first smart device, operating conditions of the first smart device, a battery power level of the first smart device, a sensory type, physical activity of the user, body position of the first sensor, and a connection reliability between the first smart device and the primary communication device.  

	Claim 9. (Previously Presented) The primary communication device of Claim 1, wherein at least one of the first sensor data and the second sensor data includes biometric data.  

	Claim 10. (Previously Presented) The primary communication device of Claim 1, wherein the primary communication device includes one of a smartphone, a tablet computer, a laptop computer, a desktop computer, and a smart watch.  

	Claim 11. (Previously Presented) The primary communication device of Claim 1, wherein at least one of the first smart device and the second smart device includes a wearable device.  

	Claim 12. (Currently Amended/Examiner’s Amendment) 
	A primary communication device 
	an antenna configured to receive sensor data; 
	a battery; 
	non-volatile memory including instruction configured with: 
	computer code to receive first sensor data associated with a first sensor of a first smart device; 
	computer code to determine a first reliability factor associated with the first sensor data; 	computer code to receive second sensor data associated with a second sensor of a second smart device; 
	computer code to determine a second reliability factor associated with the second sensor data; and 
	computer code to determine a sensor data reporting plan based upon the first reliability factor and the second reliability factor, the sensor data reporting plan indicating whether at least 
	wherein, the first and second reliability factors are indicators of accuracy of the first and second sensor data, respectively.  

	Claim 13. (Previously Presented) The primary communication device of Claim 12, further comprising: 	computer code to be responsive to determining that the first sensor is not to subsequently send the first sensor data to the primary communication device, sending a first message to the first smart device indicating that reporting of the first sensor data associated with the first sensor of the first smart device is to be disabled.  

	Claim 14. (Previously Presented) The primary communication device of Claim 13, wherein the first smart device is configured to disable reporting of the first sensor data to the primary communication device responsive to receiving the first message.  

	Claim 15. (Previously Presented) The primary communication device of Claim 12, further comprising computer code to designate one of the first smart device and the second smart device as a master reporting device, wherein the master reporting device is configured to aggregate the first sensor data and the second sensor data as aggregate sensor data.  

	Claim 16. (Previously Presented) The primary communication device of Claim 15, wherein the master reporting device is further configured to send the aggregate sensor data to the primary communication device.  



	Claim 18.  (Currently Amended/Examiner’s Amendment)
	An apparatus comprising: 
	means for receiving first sensor data associated with a first sensor of a first smart device; 	means for determining a first reliability factor associated with the first sensor data; 
	means for receiving second sensor data associated with a second sensor of a second smart device; 
	means for determining a second reliability factor associated with the second sensor data; and 
	means for determining a sensor data reporting plan based upon the first reliability factor and the second reliability factor, the sensor data reporting plan indicating whether at least one of the first sensor and the second sensor are to subsequently send their respective sensor data to a primary communication device; 
	wherein, the first and second reliability factors are indicators of accuracy of the first and second sensor data, respectively.  

	Claim 19. (Previously Presented) The apparatus of Claim 18, further comprising responsive to determining that the first sensor is not to subsequently send the first sensor data to the primary communication device, sending a first message to the first smart device indicating that reporting of the first sensor data associated with the first sensor of the first smart device is to be disabled.  

	Claim 20. (Previously Presented) The apparatus of Claim 19, wherein the first smart device is configured to disable reporting of the first sensor data to the primary communication device responsive to receiving the first message.  

	Claim 21. (Previously Presented) The apparatus of Claim 18, further comprising designating one of the first smart device and the second smart device as a master reporting device, wherein the master reporting device is configured to aggregate the first sensor data and the second sensor data as aggregate sensor data.  

	Claim 22. (Previously Presented) The apparatus of Claim 21, wherein the master reporting device is further configured to send the aggregate sensor data to the primary communication device.  

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not teach or fairly suggest the specific structural combination and specific method for management of multiple smart devices.  
  
Regarding Independent claim 1:  The prior art of Shi and Shellar teach the following limitations of independent claims 1:
	A primary communication device comprising: 

non-volatile memory; 
a battery; and 
a processor with logic configured to: 
	receive first sensor data associated with a first sensor of a first smart device; 
	determine a first reliability factor associated with the first sensor data; 
	receive second sensor data associated with a second sensor of a second smart device; 	determine a second reliability factor associated with the second sensor data; and 	determine a sensor data reporting plan based upon the first reliability factor and the second reliability factor, the sensor data reporting plan indicating whether at least one of the first sensor and the second sensor are to subsequently send their respective sensor data to the processor of the primary communication device; 
	However, Examiner was unable to find a prior art, including Shi, Shellar and Jagannath that teaches or fairly suggests the limitation “wherein, the first and second reliability factors are indicators of accuracy of the first and second sensor data, respectively.” with or in combination with the above cited limitations from claim 1.  Jagannath teaches a “confidence score of a property” (¶ 0088) where the “property” corresponds to “the characteristic of the user” (abstract) not to the data as defined in the limitation above.

Regarding Independent claim 12:  The prior art of Shi and Shellar teach the following limitations of independent claims 12:
	A primary communication device comprising: 
	an antenna configured to receive sensor data; 

	non-volatile memory including instruction configured with: 
	computer code to receive first sensor data associated with a first sensor of a first smart device; 
	computer code to determine a first reliability factor associated with the first sensor data; 	computer code to receive second sensor data associated with a second sensor of a second smart device; 
	computer code to determine a second reliability factor associated with the second sensor data; and 
	computer code to determine a sensor data reporting plan based upon the first reliability factor and the second reliability factor, the sensor data reporting plan indicating whether at least of the first sensor and the second sensor are to subsequently send their respective sensor data to the primary communication device: 
	However, Examiner was unable to find a prior art, including Shi, Shellar and Jagannath that teaches or fairly suggests the limitation “wherein, the first and second reliability factors are indicators of accuracy of the first and second sensor data, respectively.” with or in combination with the above cited limitations from claim 12.  Jagannath teaches a “confidence score of a property” (¶ 0088) where the “property” corresponds to “the characteristic of the user” (abstract) not to the data as defined in the limitation above.

Regarding Independent claim 18:  The prior art of Shi and Shellar teach the following limitations of independent claims 18:
	An apparatus comprising: 

	means for receiving second sensor data associated with a second sensor of a second smart device; 
	means for determining a second reliability factor associated with the second sensor data; and 
	means for determining a sensor data reporting plan based upon the first reliability factor and the second reliability factor, the sensor data reporting plan indicating whether at least one of the first sensor and the second sensor are to subsequently send their respective sensor data to a primary communication device; 	
	However, Examiner was unable to find a prior art, including Shi, Shellar and Jagannath that teaches or fairly suggests the limitation “wherein, the first and second reliability factors are indicators of accuracy of the first and second sensor data, respectively.” with or in combination with the above cited limitations from claim 18.  Jagannath teaches a “confidence score of a property” (¶ 0088) where the “property” corresponds to “the characteristic of the user” (abstract) not to the data as defined in the limitation above.

Response to Arguments
Applicant’s arguments (remarks) filed 08/02/2021 have been fully considered and are persuasive.
 
Regarding Section 103 Rejections page 8-11 of applicant’s remarks, based on consultation, consideration, and new searching the 35 U.S.C. § 103 rejections have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jagannath et al., U.S. 2019/0007517 A1 teaches instrumentalities for supplying information about a user of a mobile device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/D.R.K./Examiner, Art Unit 2865
                                                                                                                                                                                                        
/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865